Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2021-002
Release Date: 4/2/2021
CC:INTL:B04
PRESP-104226-19
UILC:

7701.04-00

date:

March 25, 2021

to:

from:

subject:

John E. Hinding
Director, Cross Border Activities (LB&I)
Peter H. Blessing
Associate Chief Counsel
(International)

Federal Tax Classification of Certain Foreign Entities
This memorandum should not be used or cited as precedent.
Issues
Issue 1. Does a foreign eligible entity the classification of which has never been relevant
as defined in Treas. Reg. § 301.7701-3(d)(1) have a federal tax classification pursuant
to Treas. Reg. § 301.7701-3 during the period in which its classification is not relevant?1
Issue 2. Does Treas. Reg. § 301.7701-3(c)(1)(iv), which prohibits an entity that makes
an election to change its classification from making another election to change its
classification during the 60 months following the effective date of the first election (the
“60-month limitation rule”), apply if a foreign eligible entity the classification of which has
not previously been relevant elects to change its classification?
Conclusions
Issue 1. Yes, a foreign eligible entity is classified pursuant to Treas. Reg. § 301.77013(b)(2) (“the default classification provision”) during the period in which its classification
is not relevant. This determination is made when the classification of the entity first
becomes relevant, but the classification applies during the non-relevant period.
1 For purposes of this memorandum, unless otherwise indicated the use of the terms “relevant” and

“relevancy” should be read as “relevant for purposes of Treas. Reg. § 301.7701-3(d)(1).”

PRESP-104226-19

2

Issue 2. No, the 60-month limitation rule does not apply if the election to change the
classification is effective on the first date the classification is relevant.
Facts
Situation 1. On Date 1, S1 and S2, each a nonresident alien individual, form X, a foreign
business entity that is eligible to make a classification election described in Treas. Reg.
§ 301.7701-3(c). On Date 2, S1 acquires all of S2’s interests in X and becomes the sole
owner of X. On Date 3, S1 becomes a U.S. citizen. On Date 4, X makes a valid election,
effective on Date 3, to be classified as an association. Before Date 3, the classification
of X is not relevant. Neither S1 nor S2 has limited liability within the meaning of Treas.
Reg. § 301.7701-3(b)(2)(ii) with respect to X at any time during their ownership.
Situation 2. The facts are the same as in Situation 1, except that S1 does not become a
U.S. citizen and the classification of X is never relevant as defined in Treas. Reg.
§ 301.7701-3(d)(1)(i).
Law and Analysis
Section 7701(a)(2) defines a partnership to include a syndicate, group, pool, joint
venture, or other unincorporated organization, through or by means of which any
business, financial operation, or venture is carried on, and that is not a trust or estate or
a corporation. Section 7701(a)(3) defines a corporation to include associations, jointstock companies, and insurance companies.
Section 7701(a)(4) defines the term “domestic” when applied to a corporation or
partnership to mean created or organized in the United States or under the law of the
United States or of any State unless, in the case of a partnership, the Secretary
provides otherwise by regulations. Section 7701(a)(5) defines the term “foreign” when
applied to a corporation or partnership to mean a corporation or partnership which is not
domestic.
Before the 1997 promulgation of the current entity classification rules in Treas. Reg.
§ 301.7701-3, an entity's tax classification as either an association or a partnership was
determined by a multi-factor test provided by regulations.2 The current regulations
replaced the multi-factor test with a classification regime that, among other things,
provides certain entities the ability to choose their federal tax classification and, in the
absence of an election, provides the default classification of those entities. Such entities

2 See Prior Treas. Reg. §§ 301.7701-2 and 301.7701-3 as in effect before January 1, 1997 (often referred

to as the “Kintner regulations”). The Kintner regulations classified an entity as an association if it had a
preponderance of four specified corporate characteristics: (1) continuity of life, (2) centralization of
management, (3) liability for organization debts limited to the organization's assets, and (4) free
transferability of interests.

PRESP-104226-19

3

are referred to as “eligible entities” and generally include all business entities that are
not classified as associations under Treas. Reg. § 301.7701-2(b).3
In the absence of an election, a foreign eligible entity is classified for federal tax
purposes pursuant to the default classification provision. The default classification
provision provides that a foreign eligible entity is classified as (i) a partnership if the
entity has two or more members and at least one member does not have limited liability;
(ii) an association4 if all of the entity’s members have limited liability; and (iii) a
disregarded entity if the entity has a single owner that does not have limited liability.5 As
an alternative to the default classification, a foreign eligible entity may elect pursuant to
Treas. Reg. § 301.7701-3(c) to be classified as (i) an association; (ii) a partnership if the
entity has at least two members; or (iii) a disregarded entity if the entity has only one
owner.
Treasury Regulation § 301.7701-3(g) provides the tax treatment resulting from an
election to change a classification. For example, if an eligible entity classified as a
disregarded entity elects pursuant to Treas. Reg. § 301.7701-3(c) to be treated as an
association, the owner of the disregarded entity is treated as contributing all of the
assets and liabilities of the entity to the association in exchange for stock of the
association.6 The deemed contribution is treated as occurring immediately before the
close of the day before the election is effective.7
Treasury Regulation § 301.7701-3(d)(2) provides that the classification of a foreign
eligible entity the classification of which has never been relevant will initially be
determined pursuant to the default classification provision when the classification of the
entity first becomes relevant. This initial determination requires the classification of the
entity not only when it becomes relevant, but also the pre-relevancy classification of the
entity and any changes in classification.8

3 Treas. Reg. § 301.7701-3(a).
4 An association (as determined under §301.7701-3) is a corporation for federal tax purposes. Treas.

Reg. § 301.7701-2(b)(2).
5 Treas. Reg. § 301.7701-3(b)(2).
6 Treas. Reg. § 301.7701-3(g)(1)(iv).
7 Treas. Reg. § 301.7701-3(g)(3)(i).
8 Further, an initial determination would be made with respect to any other foreign eligible entity the

classification of which first became relevant. For example, if a foreign eligible entity (“target”) merged with
and into another foreign eligible entity (“acquiring”) and the classification of target and acquiring was
never relevant during their existence, the classification of target would become relevant on the date that
acquiring’s classification becomes relevant because target’s classification (and the corresponding federal
tax characterization of the merger) would affect federal tax and reporting obligations once acquiring’s
classification becomes relevant.

PRESP-104226-19

4

The classification of a foreign eligible entity is relevant when its classification affects the
liability of any person for federal tax or information reporting purposes.9 Additionally, a
classification may be deemed to be relevant on the date its entity classification election
is effective.10
An entity has a classification for federal tax purposes at all times, including during
periods when its classification is not relevant and regardless of whether the
classification has ever been relevant. Section 7701(a)(2) and (3) do not suggest that the
classification of an entity as a partnership or a corporation, respectively, depends on
relevancy. In addition, neither the current nor prior entity classification regulations
indicate that an entity does not have a classification during periods when the
classification is not relevant. Such pre-relevancy classification is necessary, for
example, to determine the entity’s tax attributes, such as earnings and profits (if
classified as an association) or tax basis in assets, if the classification becomes
relevant. If a classification election has not been made for an entity, then its
classification is determined under the default classification provision. This conclusion
obtains from a plain reading of the default classification provision and is also consistent
with statements in the preambles to the regulations. For example, the preamble to the
entity classification regulations issued in 1997 provides that “[a]ny eligible entity,
including a foreign eligible entity whose classification is not relevant for federal tax
purposes, may elect to change its classification.”11 The preamble to the entity
classification regulations issued in 1999 reiterates that “a foreign eligible entity that is
not relevant has a Federal tax classification.”12 The requirement in Treas. Reg. §
301.7701-3(d)(2) that an entity’s classification must initially be determined when the
entity becomes relevant is consistent with this conclusion; the fact that the
determination is first made when the classification becomes relevant addresses the time
of determination but does not indicate that the entity has no classification prior to such
time.
Under the 60-month limitation rule, if an entity elects pursuant to Treas. Reg. §
301.7701-3(c) to change its classification, the entity is generally precluded from
changing its classification by election again for 60 months.13 This rule does not,
however, apply to an election by a newly formed eligible entity that is effective on the
9 Treas. Reg. § 301.7701-3(d)(1)(i).
10 See Treas. Reg. § 301.7701-3(d)(1)(ii)(A). However, Treas. Reg. § 301.7701-3(d)(1)(ii)(B) provides that

Treas. Reg. § 301.7701-3(d)(1)(ii)(A) does not apply if the classification of the entity is relevant under
Treas. Reg. § 301.7701-3(d)(1)(i).
11 See 1997-2 C.B. 649 (62 Fed. Reg. 55768).
12 See 1999-2 C.B. 670 (64 Fed. Reg. 66591).
13 Treas. Reg. § 301.7701-3(c)(1)(iv). However, the entity may request a private letter ruling to change its

classification if there is a change in ownership of more than fifty percent during the 60-month period. See
id.

PRESP-104226-19

5

date of formation.14 Further, Treas. Reg. § 301.7701-3(d)(2) should be interpreted such
that an elective classification that is effective on the date the classification first becomes
relevant is treated solely for purposes of the 60-month limitation rule as if it were
effective on the date of formation and the election does not preclude a subsequent
election within 60 months to change the classification. This interpretation is consistent
with the preamble to the 2003 entity classification regulations:
[T]he entity's classification initially will be determined under the default
classification rules of § 301.7701-3(b)(2) when the classification of the entity
becomes relevant. Under the general rules of § 301.7701-3(c), an eligible entity
may elect at such time to be classified other than as provided under the default
classification rules, and may elect at some later time to change its
classification.15
In Situation 1, the classification of X is relevant, as defined in Treas. Reg. § 301.77013(d)(1)(i), on Date 3 because the classification affects the federal tax or information
reporting liability of a person, S1, as of Date 3. Further, because the classification of X
has never been relevant before Date 3, Treas. Reg. § 301.7701-3(d)(2) applies to
initially determine X’s default classification on Date 3. Because neither S1 nor S2 has
limited liability, the default classification of X is a partnership on Date 1 and through the
end of the day before Date 2 (a period in which X had two members) and a disregarded
entity on Date 2 and through the end of the day before Date 3 (a period in which X had
a single owner).16 Pursuant to its classification election, X is treated as an association
as of Date 3.17
Solely for purposes of Treas. Reg. § 301.7701-3(c)(1)(iv), X’s classification election is
treated as if it were effective on the date that X was formed and, therefore, does not
preclude X from making an election to change its classification within 60 months after
Date 3.
In Situation 2, the classification of X is never relevant as defined in Treas. Reg.
§ 301.7701-3(d)(1)(i). However, as a result of the entity classification election and
pursuant to Treas. Reg. § 301.7701-3(d)(1)(ii), the classification of X is deemed to be
relevant as defined in Treas. Reg. § 301.7701-3(d)(1)(i) on Date 3. As a result, Treas.
14 See id.
15 See 2003-2 C.B. 1156, T.D. 9093 (68 Fed. Reg. 60296).
16 The X partnership terminates on Date 2. For purposes of determining the tax treatment of S1, X is

deemed to make a liquidating distribution of all its assets to S1 and S2, and following this distribution, S1
is treated as acquiring the assets deemed to have been distributed to S2 in liquidation of S2’s X
partnership interest. See Rev. Rul. 99-6, Situation 1.
17 Pursuant to Treas. Reg. § 301.7701-3(g)(1)(iv), S1 is treated as contributing all of the assets and

liabilities of X to X in exchange for X stock. Pursuant to Treas. Reg. § 301.7701-3(g)(3), the deemed
contribution occurs immediately before the close of the day before Date 3.

PRESP-104226-19

6

Reg. § 301.7701-3(d)(2) requires that X’s entity classification initially be determined on
Date 3. As such, the result in Situation 2 is the same as in Situation 1: X is classified as
a partnership on Date 1 and through the end of the day before Date 2; X is classified as
a disregarded entity on Date 2 and through the end of the day before Date 3; X is
classified as an association as of Date 3; and the 60-month limitation rule does not
apply as a result of the election effective on Date 3.
Please call Laura Williams at (202) 317-4946, Megan Hickman at (202) 317-4620, or
Andrew Wigmore at (202) 317-5443 if you have any questions.

